Other business
As some of you may know, four days ago I was appointed to become the new Foreign Minister of Greece.
(Applause)
Thank you. The interesting part of this job was that on Sunday and Monday in Luxembourg, when I officially met for the first time my other foreign minister colleagues from each of your countries, no one said 'Congratulations'. Everyone said 'Good luck'.
(Laughter and applause)
I just wanted to say a brief goodbye. I will miss this Parliament tremendously. I will miss all the friends I have made here tremendously. I do not think there is a better place in Europe for the passion and the compassion that this Parliament can bring to bear. I am deeply grateful and, because I do not want my last goodbye to be a goodbye in English and because I do not want you to forget the Greek that you have learned in the past year and a half, I will tell you what I suggest we do. Let me hear again how we say 'in favour'.
(Members: 'Υπέρ!')
How do we say 'against'?
(Members: 'Κατά!')
How do we say 'abstention'?
(Members: 'Αποχή!')
Very good. I want Socialists and GUE to say 'Υπέρ'; PPE and ECR, you say 'Κατά'; Greens and ALDE, you say 'Αποχή'. Simple! Let us go.
(S&D and GUE/NGL Groups: 'Υπέρ!'; PPE and ECR Groups: 'Κατά!'; Verts/ALE Group and ALDE Group: 'Αποχή!')
(Loud applause)
Fantastic. Thank you very much.
on behalf of the S&D Group. - (DE) Mr President, I have asked to be allowed to speak because I am sure that my fellow Members will understand me when I say on behalf of my group, and I am sure my other fellow Members will agree, that you are taking on a difficult role - you are better aware of this than we are - and that you have our complete solidarity in your new position because, whatever our political opinions, we all share the same desire. That desire is that the wonderful country that you serve as Foreign Minister should overcome its serious crisis as quickly as possible with our help. We need Greece. We stand shoulder-to-shoulder with your country and with you. Mr Vice President, Foreign Minister, Stavros, what I would like say at a personal level is: you have not only been a good friend and a great colleague, but have also enriched all our lives in every possible way. Thank you for our many years of work together and good luck, Stavros.
(Applause)